DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,175,503 has been reviewed and is accepted.  The terminal disclaimer has been recorded and approved on 2/2/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.







The application has been amended as follows: 

24. (Currently Amended) The method as claimed in claim [[22]]15, further comprising forming [[the]]an at least one second curvature such that the at least one second curvature further comprises a second curve and the second curve is centered on the geometric center and forming the second curve such that the second curve is located immediately peripheral to the back shaping zone.

Allowable Subject Matter
Claims 2-10, 13-21, and 24 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 2:  The prior art of record does not disclose or suggest a contact lens comprising “wherein the curved shell defines structures that stabilize rotation of the contact lens relative the eve; and wherein the structures that stabilize rotation relative the eve comprise a superior thin zone and an inferior thin zone”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 3-10 and 13-14 are allowable due to pendency on independent claim 2.
Specifically regarding the allowability of independent claim 15:  The prior art of record does not disclose or suggest a method comprising “forming structures that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyers (US 2005/0213030, of record) is cited to show a similar contact lens and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872